Case 8:19-cv-00423-WFJ-SPF Document 115-2 Filed 06/25/20 Page 1 of 3 PageID 1178




                            EXHIBIT B
Case 8:19-cv-00423-WFJ-SPF Document 115-2 Filed 06/25/20 Page 2 of 3 PageID 1179




           Additional Infringing URLS by Defendants:

           1. https://youtu.be/Bse2JtC5XzQ
           2. https://youtu.be/8R9j-YwAqW4
           3. https://youtu.be/HkIem7pKsEI
           4. https://youtu.be/A9t63rAq5Zg
           5. https://youtu.be/KXnViuIDW9A
           6. https://youtu.be/VTLY6SKRUIo
           7. https://youtu.be/EJ-7nnfso_M
           8. https://youtu.be/zFrs1i7-l1c
           9. https://youtu.be/OK6mc3H4pCE
           10. https://youtu.be/rVUSz0kWT2o
           11. https://youtu.be/TOthN9CBhXI
           12. https://youtu.be/IyUFBDelOKM
           13. https://youtu.be/kvdhJtoM5kw
           14. https://www.youtube.com/watch?v=LJMoa8McX_c
           15. https://menafn.com/1099919173/Coronavirus-Masks-Donation-Drive-Help-
               Hospitals-Get-Much-Needed-Masks-and-Save-lives
           16. https://www.marketwatch.com/press-release/coronavirus-masks-donation-
               drive-help-hospitals-get-much-needed-masks-and-save-lives-2020-03-26
           17. http://dguberman.com/warning-about-oxebridge-quality-resources-and-its-
               owner-chris-paris/
           18. Did Trump-Appointed Judge William Jung Crown Himself 'King of USA?'- #1
               https://youtu.be/Bse2JtC5XzQ
           19. Did Trump-Appointed Judge William Jung Crown Himself 'King of USA?'- #2
               https://youtu.be/8R9j-YwAqW4
           20. Did Trump-Appointed Judge William Jung Crown Himself 'King of USA?'- #3
               https://youtu.be/HkIem7pKsEI
           21. Did Trump-Appointed Judge William Jung Crown Himself 'King of USA?'- #4
               https://youtu.be/A9t63rAq5Zg
           22. Did Trump-Appointed Judge William Jung Crown Himself 'King of USA?'- #5
               https://youtu.be/KXnViuIDW9A
           23. Did Trump-Appointed Judge William Jung Crown Himself 'King of USA?'- #6
               https://youtu.be/VTLY6SKRUIo
           24. Nazi-like Judge William Jung Orders Jew To Laborious Work Without Pay
               https://youtu.be/EJ-7nnfso_M
           25. Trump-Appointed Judge William Jung America's First "King" DEF Atty States
               No Median-Court is CHARADE
               https://youtu.be/zFrs1i7-l1c
           26. Trump-Appointed Judge William Jung America's First "King" “Defendants
               Prove NO Jurisdiction” https://youtu.be/OK6mc3H4pCE
Case 8:19-cv-00423-WFJ-SPF Document 115-2 Filed 06/25/20 Page 3 of 3 PageID 1180




           27. Congress Asked To Impeach Tyrant Judge William Jung For Unconstitutional
               Acts & Violations Of Oath
               https://youtu.be/rVUSz0kWT2o
           28. Trump-Appointed Judge William Jung America's First "King" DEFs Prove NO
               DEF- Part-1” Plaintiff Lied
               https://youtu.be/TOthN9CBhXI
           29. Trump-Appointed Judge William Jung America's First "King" DEFs Prove NO
               DEF- Part-2” Plaintiff Lied
               https://youtu.be/IyUFBDelOKM
           30. Unconstitutional Ruling Forces Writ Mandamus On Trump Appointed “Federal
               Judge William Frederic Jung”
               https://youtu.be/kvdhJtoM5kw
           31. Trump-Appointed Judge Reminded Of His Oath After Unconstitutional Bias
               Judgment
               https://www.youtube.com/watch?v=LJMoa8McX_c
